Citation Nr: 0529721	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  99-12 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from August 24, 1967 to 
November 29, 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision of the San Juan, 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined that 
service connection for duodenal ulcer disease was not 
warranted.  In March 2004, the Board remanded the case for 
further evidentiary development. 


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the veteran 
entered active duty with pre-existing duodenal ulcer disease.

2.  There is clear and unmistakable medical evidence that 
active duty did not cause any pre-existing duodenal ulcer 
disease to undergo increase in disability or aggravation 
beyond a natural progress of the disease.

3.  There is no competent medical evidence of an etiological 
relationship between the claimed duodenal ulcer disease and 
active duty.


CONCLUSIONS OF LAW

1.  The veteran's pre-existing duodenal ulcer disease did not 
undergo aggravation or increase in disability during active 
service.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. 
§§ 3.304, 3.306 (2005); VAOPGCPREC 3-03 (July 16, 2003); 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

2.  Duodenal ulcer disease was not incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As documented in the veteran's written statements, his basic 
contention is that service connection is warranted for his 
present duodenal ulcer disease because it did not pre-exist 
service, first became manifest in service, and became 
chronically aggravated during service.  

Basically, the law permits service connection for a claimed 
disability where the evidence shows (1) injury or some 
incident in service; (2) a current disorder or disease; and 
(3) a cause-effect link between the two.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  The evidence of a 
cause-effect link can be established if service medical 
records document such a link, or if competent post-service 
evidence documents such a link.  38 C.F.R. § 3.303(d) (2005).  
Also, service connection is permissible on a presumptive 
basis for certain chronic diseases, like peptic ulcer 
disease, even without evidence of incurrence in service, with 
evidence of manifestation of duodenal ulcer to a minimum 
degree of 10 percent within one year after discharge from 
active duty, unless rebutted by affirmative evidence that the 
disease was pre-existing and not aggravated during service.  
38 C.F.R. §§ 3.307, 3.309(a) (2005).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. 
§ 3.304(b) (2005).  A veteran who served during a period of 
war, as here, is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
entrance medical examination.  38 U.S.C.A. § 1111 (West 
2002).  However, where there is "clear and unmistakable" 
evidence that the injury or disease claimed pre-existed 
service, the presumption does not attach, and the issue 
becomes whether the disease or injury was aggravated during 
service.  Id.  A pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to a natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002).  Temporary or intermittent 
flare-ups of a pre-existing injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition itself, as contrasted with mere 
symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993).

The presumption of soundness attaches only where there has 
been an induction medical examination during which the 
disability about which the veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions." Id. at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  
Cotant v. Principi, 17 Vet. App. 117, 131 (2003).  
Importantly, VA Office of the General Counsel determined that 
VA must show by clear and unmistakable evidence that there is 
a pre-existing disease or disorder and that it was not 
aggravated during service.  See VAOPGCPREC. 3-03 (July 16, 
2003) (69 Fed. Reg. 29178 (2004).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, which summarized the effect of 38 U.S.C.A. § 1111 on 
claims for service-connected disability:

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition.  38 U.S.C.A. 
§ 1153.  If this burden is met, then the 
veteran is not entitled to service-
connected benefits.  However, if the 
government fails to rebut the presumption 
of soundness under section 1111, the 
veteran's claim is one for service 
connection.  This means that no deduction 
for the degree of disability existing at 
the time of entrance will be made if a 
rating is awarded.  38 C.F.R. § 3.322.

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

The Board has reviewed the entire record.  The date of the 
first post-service medical record in the claims folder is 
dated in 1997, thirty years after the veteran separated from 
service.  That record, a VA examination report, while it was 
noted that the veteran took Pepcid, diagnosed a history of 
duodenal peptic ulcer disease in 1967, healed, asymptomatic 
at present.  February 2002 VA outpatient treatment records 
assessed suspected gastroenteritis versus diverticulitis and 
gastritis after the veteran reported a four day history of 
abdominal pain, watery stool, nausea, anorexia, and vomiting.  
VA treatment records show that the veteran was prescribed 
ranitidine and omeprazole for his stomach.  An October 2004 
VA examination report noted that the veteran reported 
epigastric pain, heartburn, pyrosis and reflux, worse after 
meals, and especially spicy foods.  He reportedly used 
natural remedies and saw private physicians who prescribed 
antacids without much relief.  He also reported that a 1994 
private upper endoscopy revealed duodenal ulcer disease.  He 
also reported that he was treated at a private hospital 
within the last year for epigastric pain and gastroenteritis, 
but he could not remember the results of X-rays.  At the time 
of the examination, he reported taking Carafate, Zantac, and 
Aciphex with complaints of chronic constipation and nausea 
several times a week.  The examination report indicated that 
an X-ray report ordered in connection with the examination 
showed duodenitis, and the examiner also diagnosed duodenal 
ulcer disease.

These records, including the prescription of the medications 
noted do not, however, indicate a medical professional's 
opinion or statement as to the approximate date of onset or 
etiology of peptic ulcer symptoms (that is, other than 
memorialization of veteran's accounting of a history of 
peptic ulcer dating back to active duty).

Ultimately, more important to this case, however, are service 
medical records, as the key issues in this case are whether 
the veteran's claimed duodenal ulcer disease pre-existed 
active duty, and if so, whether it became chronically 
aggravated beyond a natural progress of the disease during 
service.  The veteran's June 1967 preinduction medical 
history report and medical examination report, dated about 
two months before commencement of active duty, indicate 
normal clinical evaluation results for the major body systems 
tested.  Nothing is noted therein about stomach or abdominal 
problems.  As no clinical abnormality was noted upon entrance 
into service, the presumption of soundness attaches in this 
case.  Thus, the burden is on VA to rebut the presumption by 
clear and unmistakable evidence that duodenal ulcer disease 
was both pre-existing and not aggravated by service.  Lack of 
aggravation can be shown with competent evidence of no 
increase in disability during service or that any increase in 
disability is due to the natural progress of the pre-existing 
condition.  

Having established that the presumption of soundness has 
attached, the relevant inquiry is whether there is a basis to 
find that duodenal ulcer disease is the result of aggravation 
during service.  In general, any evidence of a cause-effect 
nexus between service and a claimed disorder must be medical 
- that is, in the form of a report of a doctor or other 
medical professional, who, by virtue of appropriate training, 
knowledge, or experience, is qualified to opine as to a 
diagnosis or etiology (medical causation) thereof.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Thus, while 
the Board acknowledges the veteran's position that there is a 
cause-effect relationship based upon aggravation, it requires 
medical evidence of such relationship.

The Board concludes, first, that there is "clear and 
unmistakable" evidence of a pre-existing ulcer problem, 
notwithstanding the lack of specific documentation thereof in 
a service entrance medical examination report.  First and 
foremost, the veteran's service medical records clearly 
indicate that the veteran underwent a Physical Evaluation 
Board (PEB) evaluation during service due to duodenal ulcer, 
and was deemed unsuitable for further active duty after a 
relatively brief duty period specifically due to this 
problem.  The service medical records clearly indicate a 
medical determination that peptic ulcer disease pre-existed 
active service and did not become aggravated during service.  
It was also noted that since he had entered service he had 
been on sick call many times for stomach pains.  Further, the 
October 2004 VA examiner also provided her medical opinion, 
after a review of the medical record, that the veteran "was 
having upper gastrointestinal symptoms prior to induction 
into active service" and that "[i]t is very likely that the 
duodenal ulcer existed prior to induction."

Moreover, the pertinent lay evidence - in the form of the 
veteran's own in-service statements - is contradictory and 
tends to disfavor the veteran's position.  While the veteran 
has made general allegations many years after discharge that 
he did not have symptoms of duodenal ulcer disease prior to 
service, these allegations must be evaluated in light of 
clear, contemporaneous documentation in the service medical 
records that he himself reported having epigastric pain made 
worse with spicy foods for nearly a year prior to service.  
The Board cannot fathom why the veteran himself would have 
reported an untrue relevant prior history in 1967, or why a 
medical examiner would have documented such history if it 
were not given to him by the veteran.  Based upon the 
foregoing, the Board finds clear and unmistakable evidence of 
pre-existing peptic ulcer disease.  Thus, VA has met its 
evidentiary burden as to the first prong of the Wagner test.

As for the second prong of the Wagner test, the Board also 
concludes that the pre-existing peptic ulcer disease did not 
undergo chronic aggravation during service beyond a natural 
progress of the disease.  The evidence against finding 
aggravation amply outweighs that favoring aggravation.  First 
and foremost, there was, again, a contemporaneous medical 
finding during service that duodenal ulcer did not undergo 
aggravation during active duty.

Second, while not dispositive, it is pertinent that the 
veteran served on active duty for a relatively short period 
of time (three months).  The veteran began active military 
service on August 24, 1967.  In October 1967, he reported a 
prior history of symptoms for the past year, which would have 
pre-dated service.  The lack of any evidence in the service 
medical records documenting complaints of abdominal pain or 
difficulty eating certain foods during the first month or so 
of service (late August to early-October 1967), while not 
conclusive, plus the veteran's report of prior symptoms 
before service, tend to disfavor the claim.

Third, while perhaps less probative than the above, the Board 
notes that the post-service evidentiary record is fairly 
sparse and sporadic in terms of documentation of continuous 
symptomatology or treatment for ulcer problems.  More 
specifically, there is arguably no clear diagnosis of 
recurrent ulcer since service.  There is no X-ray evidence of 
an ulcer in the post-service medical evidence, and 
significantly, no ulcer disease was found during the 1997 VA 
examination.  The 2004 VA examination, while it diagnosed 
duodenal ulcer disease, did not indicate that there was X-ray 
evidence of an ulcer.  In any event, there is more than a 30 
year gap between discharge and post-service medical evidence 
of recurrent ulcer complaints or symptoms, which tends to 
cast further doubt on purported chronic aggravation during 
the relatively short period of active duty.  See generally 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (incurrence of a disorder or disease during 
service may be rebutted by absence of medical treatment for, 
or related complaints about, the claimed condition for a 
prolonged period after service); Jordan v. Principi, 17 Vet. 
App. 261 (2003) (Steinberg, J., writing separately) (noting 
that absence of evidence may be considered as one factor in 
rebutting the aggravation issue with respect to 38 U.S.C.A. § 
1111 presumption of soundness).  In light of all of the 
foregoing, the Board finds that VA has met its burden to 
rebut the presumption of soundness as to duodenal ulcer 
disease, and has shown no aggravation during service, by 
clear and unmistakable evidence.  Given all of the foregoing, 
consideration of 38 C.F.R. § 3.309(e) (manifestation to a 
compensable degree within one year after discharge) is moot.  
38 C.F.R. § 3.309(a) (rebuttable presumption provisions of 
38 C.F.R. § 3.307 are met here).

Finally, recognizing that the veteran nonetheless may prevail 
on the issue of service connection with evidence of direct 
cause-effect link between active duty and peptic ulcer 
disease now claimed, the Board has considered the evidence 
with this in mind.  Again, the service medical records do not 
document the occurrence of an injury or some incident that 
caused the duodenal ulcer.  Nor does the veteran contend he 
had any such injury; rather, his contention is that, because 
he first experienced peptic ulcer symptoms in service, a 
favorable resolution is warranted.  Nothing in the record, 
other than lay contentions, indicates that the etiology of 
current peptic ulcer disease is an incident or injury in 
service.

Based upon the above, the Board must conclude that the 
preponderance of the evidence against the claim.  As such, it 
does not apply the benefit-of-reasonable doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  The VCAA imposed on VA 
certain notice and assistance duties.  See also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  In Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), the U.S. Court 
of Appeals for Veterans Claims (Court) held that a VCAA 
notice must inform a claimant of any information and evidence 
not of record (1) needed to substantiate the claim; (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide. Interpreting 38 C.F.R. § 3.159(b)(1), the Court also 
held that VA must ask him to submit any pertinent evidence in 
his possession ("fourth element").

As for the duty to notify, in March 2002 and March 2004 
letters, VA notified the veteran of the basic elements of a 
service connection claim, and informed him that, if he 
provides information about the sources of evidence or 
information pertinent to the elements of the claim (including 
medical records, employment records, records from other 
federal agencies), VA would make reasonable efforts to obtain 
the records from the sources identified.  The letters also 
informed him that he ultimately is responsible for 
substantiating his claim even though the law requires VA 
assistance in claim substantiation, and that he can submit 
relevant evidence on his own.  With respect to the fourth 
element of a valid VCAA notice, the March 2004 letter 
specifically notified the veteran that he could submit any 
pertinent evidence in his possession.

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in service connection, and was on notice throughout 
the appeal through the pertinent rating decision, statement 
of the case, supplemental statements of the case, and VCAA 
letters why the claim remains denied.  He was told about his 
and VA's respective claim development responsibilities.

The Board acknowledges that VCAA notification was not 
accomplished as to all four elements before the issuance of 
the April 1998 rating decision giving rise to this appeal.  
The Pelegrini Court explicitly stated that, notwithstanding 
the requirement that a valid VCAA notice be provided before 
the agency of original jurisdiction (AOJ) decision: "[W]e do 
not hold that . . . [a] case in which pre-AOJ-adjudication 
notice was not provided . . . must be returned to the AOJ for 
the adjudication to start all over again as though no AOJ 
action had ever occurred, i.e., there is no nullification or 
voiding requirement either explicit or implicit in this 
opinion . . . ."  Here, the unfavorable RO decision that is 
the basis of this appeal was already decided - and appealed - 
by the time VCAA was enacted.  The Court acknowledged in 
Pelegrini, that where, as here, the Section 5103(a) notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process.  In this case, the veteran has 
had subsequent content-complying notice.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, the RO obtained the veteran's service medical records 
and post-service medical records which were adequately 
identified and associated them with the claims folder.  In 
addition, a VA examination with medical opinion was 
developed.  As noted above, the veteran was advised that he 
needed to provide names and addresses of private treatment 
providers if he wanted those record developed by VA; however 
he failed to adequately identify certain private providers 
for VA and he did not submit those records himself.  In light 
of his references to additional private treatment, in 
remanding the matter for further development in March 2004, 
the Board essentially gave the veteran another opportunity to 
obtain further claim substantiation assistance or provide 
additional records himself.  Consistent with the remand 
order, the VA Appeals Management Center sent him the March 
2004 letter asking him to identify any other sources of 
pertinent evidence.  

Unfortunately, the record does not reflect any return 
communication from him or his accredited representative which 
adequately identifies or provides any additional evidence.  
Lacking further information concerning any additional 
treatment records, no further attempt has been made to 
develop such records.  The Board finds that the duty to 
assist was met; nothing in the record indicates that relevant 
evidence exists, but is missing from the record due to 
inaction of VA inconsistent with VCAA.




ORDER

Service connection for duodenal ulcer disease is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


